638 So.2d 119 (1994)
Richard BLACKWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2401.
District Court of Appeal of Florida, Fifth District.
June 17, 1994.
*120 James B. Gibson, Public Defender and M.A. Lucas, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Kristen L. Davenport, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Appellant Richard Blackwell appeals his sentencing as an habitual felony offender.[1] Blackwell signed a plea form that stated he "could" be sentenced as an habitual offender for the offense of sale or delivery of cocaine.[2] Later, the trial judge filed a notice that Blackwell would be sentenced as an habitual offender. Blackwell moved to strike the notice. The motion was denied and Blackwell was sentenced as an habitual offender. We reverse and remand for resentencing. See Ashley v. State, 614 So.2d 486 (Fla. 1993); Thompson v. State, 638 So.2d 116 (Fla. 5th DCA 1994). At resentencing, the trial judge may impose a guideline sentence or if he believes that a greater sentence is justified, he may so advise the defendant and permit him to either accept the greater sentence or withdraw his plea and proceed to trial. Thompson, 638 So.2d at 117.
REVERSED and REMANDED for proceeding consistent with this opinion.
COBB, W. SHARP and THOMPSON, JJ., concur.
NOTES
[1]  § 775.084(3)(b), Fla. Stat. (1991).
[2]  § 893.13(1)(a)(1), Fla. Stat. (1991).